OFFlCE OF THE ATTORNEY          GENERAL   OF TEXAS
                                  AUSTIN




   nr. s. ii.Liistea
   &air&n, Texas R‘ison Board
   Houston,         Texas

  .Dear Dr. tisterr’




,_..-
                                                       3, subu&tting
    tilt?
        above questi                                  areful oonsider-

                                               erised Civil Statutes,
    reach in part.a
                                              e wor%ed within
                                                    camea or
                                             P no event shall
                                           :be sol&to any con-




              In our Opillml Iio.O-4727 to Hr. Riley Wyatt,
    a crexberof ~tbeTens Prison Board, urltten July 31,
    I~?, we held that the BOard Wi hot have   aut3Ority to
    permit convict labor to be used In Zlaroestingcrops for
    private izxIi~tials.
                      In our Opinion Xo. O-4322, addreesd to you,
        and dated     April 16, 1942, we held the 'fe~asPrison Board




                                                                         ,
       did not h8re authority  to permit the ~86 ef trusted ‘1                  ‘:
       prisoners  to State o;tfioirils,
                                      mem?~srsof the Prison
       Board, and employees of the bison system.
                    You,~of Courser hare,oopies of these op%n-
       lions.
                                                                    i: .
                                                                     ~ i,
                                                                        .:.
                 Chwottintion h8S been Oslled to Article 834 i/z'. i;e~,,:.
       of the Beviseit Civil Statntes~ passed-in 1929, whioh reads?   .;.

                    *The B&3      op Control is hereby author;
            iesd    to y&e     contr8iAs with the State Prison
            Board for the pwchase~ of supplles, o e s
            other lalaor for use eS tbe State in any of
            its departments, coloniLssions,boards, offi-
            ces or elesmosynary or~sduc8tionsl institu-
            tions Including any and all supplies, equip-
            nent,~material or labor puPchased or used by
            or for the State under the klroction  of the
           -,,Board
                  of Control."             .,
                                            ~.
.--,                                                                 i
                 This Article refers only to the Board of Control.
       It does not give any other board or agenoy of the State
       the pouers thereIn contained.
                                                             3
                 Article 2S47, af the Revised Ciril Statutes,zpro-
       vides that the State Teaohers Colleges shall be under the
       tiantrolof the Board of Regents, aonststlng of nine peFsons.
       ScotAon I of s&a Article reads in part as follows3
                     "(1) The Board of Regents of firsState         ":
                Teaci~.~~ ~olloges is charged    with the respon-    ‘5
                sibility'of the general oontrol and management           :
                of all State Teachers Colleges for white per-             ,
                sons, and may ereat, equLp and repair bulld-             ,:z-
                ing8.o
                  Be tall&l with Dr. l&man, the President of the
        Sam liouetonstate Teachers College, and we understand from
        nhat he said that either he or the Board of Dogents of the
        State Teachers College expeot ts mahe the oontraot for the
        erection of the proposed buildings, and superintend their
        construction. If this is true, then the State Prison Board
        is not authorized to mahe a contract with him or said D&d
        to furnish prisoners to do any portion of the work, either
        for comgcns8tion or without aompensation.
     . Dr. S. M. Lista'- page 3                                    .


                Since the State Board of Control is not in-.
      valved, we do aOt Fass 011the questton as to its powers
      under said Article 634 l/2 to make a contract with the
      State Prison Eoard to furnish laborers to vork on State
      buildingebeingoanstrnoted~ertPlesupervlsionaod
      c0e0l   of   da   wrd.




                                   very   truly      your6

                               ATTOlUiIlXGSl?IERbcOP TEXAS



                                              Gee.    3. Barcus
                                                      dssistkult
      G:YB-E&W'
..